Case 3:17-cv-00108-GPC-MDD Document 973 Filed 03/01/19 PageID.106349 Page 1 of 11



      Juanita R. Brooks, SBN 75934, brooks@fr.com
  1   Seth M. Sproul, SBN 217711, sproul@fr.com
  2   Fish & Richardson P.C.
      12390 El Camino Real
  3   San Diego, CA 92130
      Phone: 858-678-5070 / Fax: 858-678-5099
  4
  5   Ruffin B. Cordell, DC Bar No. 445801, pro hac vice, cordell@fr.com
      Lauren A. Degnan, DC Bar No. 452421, pro hac vice, degnan@fr.com
  6   Fish & Richardson P.C.
      1000 Maine Avenue, S.W., Suite 1000
  7   Washington, D.C. 20024
      Phone: 202-783-5070 / Fax: 202-783-2331
  8
  9   William A. Isaacson, DC Bar No. 414788, pro hac vice, wisaacson@bsfllp.com
      Karen L. Dunn, DC Bar No. 1002520, pro hac vice, kdunn@bsfllp.com
 10   Boies, Schiller & Flexner LLP
      1401 New York Avenue, N.W.
 11   Washington, DC 20005
 12   Phone: 202-237-2727 / Fax: 202-237-6131

 13   Attorneys for Plaintiff and Counterclaim-Defendant Apple Inc.
      (Counsel for the CMs and Additional Counsel listed below Signature Line)
 14
                          UNITED STATES DISTRICT COURT
 15
 16                    SOUTHERN DISTRICT OF CALIFORNIA

 17 IN RE:                               Case No. 3:17-CV-00108-GPC-MDD
 18 QUALCOMM LITIGATION,                 [Consolidated with 3:17-CV-01010-GPC-MDD]
 19
                                         APPLE INC. AND THE CONTRACT
 20                                      MANUFACTURERS’ OPPOSITION TO
                                         QUALCOMM INC.’S MOTION IN LIMINE
 21                                      NO. 1 TO EXCLUDE EVIDENCE AND
                                         ARGUMENT CONCERNING ROYALTY
 22                                      STACKING
 23
                                                                     REDACTED
 24
                                         Date:            March 14, 2019
 25
                                         Time:            1:30 p.m.
 26                                      Courtroom:       2D
                                         Judge:           Hon. Gonzalo P. Curiel
 27
 28
Case 3:17-cv-00108-GPC-MDD Document 973 Filed 03/01/19 PageID.106350 Page 2 of 11




  1   I.    INTRODUCTION
  2         Apple and the CMs oppose Qualcomm’s Motion in Limine No. 1 to exclude
  3   evidence or argument concerning royalty stacking because it seeks to preclude
  4   relevant evidence on a core issue in the case—whether Qualcomm’s offers of its
  5   alleged standard essential patents (“SEP”) are fair, reasonable, and
  6   nondiscriminatory (“FRAND”). Fed. R. Evid. 401, 402.1 Dkt. 828 (hereinafter
  7   “Motion”). To assist the jury in evaluating whether Qualcomm’s royalty demands
  8   comply with FRAND, Apple and the CMs will present evidence that considers
  9   whether Qualcomm’s SEPs are overvalued compared to other major cellular
 10   licensors,                                                       . Royalty stacking
 11   is directly relevant to evaluating Qualcomm’s demands in relation to other cellular
 12   licenses and determining whether the total cellular royalty burden would be
 13   reasonable compared to other known inputs, like the price of the baseband chip.
 14   Licensees consider this concept in real-world licensing negotiations, whether
 15   relating to SEPs or non-cellular patents, and the jury should be permitted to hear
 16   such probative evidence and testimony. There is no danger of unfair prejudice in
 17   allowing the jury to hear both sides’ evidence evaluating whether Qualcomm’s
 18   royalty demands are FRAND. Fed. R. Evid. 403.
 19   II.   ARGUMENT
            A.    Apple and the CMs’ Analysis Is Relevant to Analyzing
 20               Qualcomm’s FRAND Obligations
 21         A central issue in this case is whether the royalties Qualcomm charges for its
 22   SEPs are fair and reasonable. To evaluate this dispute, a jury must consider the risk
 23   of royalty stacking, which occurs because Qualcomm is not the only SEP holder that
 24   demands a royalty. When each individual SEP holder demands a royalty, those
 25   royalties may “stack” on top of each other and exceed the total value of the standard.
 26   TCL Commc’n Tech. Holdings, Ltd. v. Telefonaktiebolaget LM Ericsson, No. CV
 27
      1
 28    See Dkt. 83–84 (Apple Claims LXI–LXIII; CMs’ Countercl. I–III, V–IX); Dkt.
      469 (Qualcomm Countercl. II, IV).
                                           1     Case No. 3:17-cv-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 973 Filed 03/01/19 PageID.106351 Page 3 of 11




  1   15-2370 JVS (DFMX), 2018 WL 4488286, at *8 (C.D. Cal. Sept. 14, 2018)
  2   (determining FRAND royalty for SEPs). A jury must address the risk of royalty
  3   stacking by considering the aggregate royalties that would apply if other SEP
  4   holders made royalty demands of Apple or the CMs. In re Innovatio IP Ventures,
  5   LLC Patent Litig., No. 11 C 9308, 2013 WL 5593609, at *9 (N.D. Ill. Oct. 3, 2013)
  6   (citing Microsoft Corp. v. Motorola, Inc., No. C10-1823JLR, 2013 WL 2111217, at
  7   *11–12 (W.D. Wash. Apr. 25, 2013))2.
  8          Qualcomm’s claim that royalty stacking is irrelevant to FRAND as a matter
  9   of contract law is misplaced. See Mot. at 6. Courts have assessed royalty stacking
 10   and applied traditional patent-damages principles in evaluating the FRAND
 11   commitment because a FRAND license or FRAND offer involves patents. See, e.g.,
 12   N.D. Cal. Model Patent Jury Instructions (2018) at 53 (“5.10 Reasonable Royalty—
 13   Commitment to License on Reasonable and Nondiscriminatory Terms”); TCL, 2018
 14   WL 4488286 at *8 (acknowledging that the top-down approach was a valuable way
 15   to prevent royalty stacking).3 A patent owner’s remedy, if no license terms can be
 16   reached, is to sue for patent infringement and recover a reasonable royalty for use of
 17   its patent.
 18          B.     Apple and the CMs’ Evidence on Royalty-Stacking Will Assist the
                    Jury in Evaluating FRAND Related Issues
 19
 20          Apple and the CMs’ experts present evidence that includes using a “top
 21   down” approach to evaluate whether Qualcomm’s demands are FRAND. This
 22   method determines a portion of the aggregate royalty stack attributable to
 23
 24   2
        As discussed in Motorola, this same logic applies to portfolios including non-
 25   SEPs. Motorola, 2013 WL 2111217, at *69. See also GPNE Corp. v. Apple, Inc.,
      No. 12-CV-02885-LHK, 2014 WL 1494247 (N.D. Cal. Apr. 16, 2014) (discussing
 26   approaches to determining FRAND royalty for non-SEPs).
      3
        Innovatio, 2013 WL 5593609 at *10 (determining FRAND royalty); GPNE Corp.
 27   v. Apple, Inc., No. 12-CV-02885-LHK, 2014 WL 1494247, at *12–21 (N.D. Cal.
 28   Apr. 16, 2014) (discussing approaches to determine FRAND royalties).

                                                 2     Case No. 3:17-cv-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 973 Filed 03/01/19 PageID.106352 Page 4 of 11




  1   Qualcomm’s SEPs as compared to all cellular SEPs. D799-1 (Meyer Op. Rpt.) at
  2   151 (¶ 410).
  3
  4
  5
  6   This evidence will assist the jury in evaluating whether Qualcomm’s royalty
  7   overvalues Qualcomm’s SEPs in view of its actual patent commitments to the
  8   standard as compared to others. Innovatio, 2013 WL 5593609 at *10 (“[T]he court
  9   should consider royalty stacking as a way of checking the accuracy of a proposed
 10   RAND royalty’s correspondence to the technical value of the patented invention.”).
 11         Mr. Meyer and Dr. Simcoe evaluate whether Qualcomm’s current and
 12   historical offers to Apple are above FRAND. The reports identify evidence
 13   concerning royalty stacking including, inter alia,
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26   4
        Qualcomm’s experts state that FRAND requires a calculation of royalties using the
      net selling price (“NSP”) of the end-user device, a formula which masks the wide
 27   differences in economic consideration that Qualcomm charges licensees for use of
 28   the same SEPs. Apple disagrees—using the NSP is wrong as Qualcomm has failed
      to follow basic apportionment law or meet the narrow exception to it. See Dkt. 789.
                                                 3     Case No. 3:17-cv-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 973 Filed 03/01/19 PageID.106353 Page 5 of 11




  1         Apple and the CMs’ evidence provides perspective between Qualcomm’s
  2   proportionate share of the 4G Stack, and what Apple has historically paid
  3   Qualcomm—
  4                                      Mr. Meyer compared this amount to the per-unit
  5   royalties that Apple has paid other large cell-SEP licensors, such as
  6
  7                                                                                    Also,
  8   Mr. Meyer provided evidence that Apple continues to face royalty-stacking
  9   concerns because the aggregated licensing demands (including Qualcomm’s current
 10   demand for a $13/unit royalty for SEPs only, or 3.25% of the average selling price,
 11   capped at $400) would amount to vastly more than the average profit margin of the
 12   4G baseband chipset,
 13
 14                                                         This evidence will allow the
 15   jury to determine whether Qualcomm’s offer is consistent with or grossly inflated
 16   compared to other cellular SEP holders.
 17         Moreover, Apple and the CMs have produced evidence of the royalty
 18   demands Apple faces from other non-cellular SEP licensors. For example, the jury
 19   may consider evidence of many other standards that the iPhone supports and Apple
 20   pays royalties for, including “GPS, USB, Bluetooth, AAC-LC, HE-AAC, MP3,
 21   Audible, Enhanced Audio, HEVC, H.264, MPEG-4 Part 2, and WiFi,” as further
 22   evidence of the real-world concern of royalty stacking. Id. at 38 (¶ 87). This
 23   evidence is particularly relevant if, as Qualcomm insists, the entire device is an
 24   appropriate royalty base.
 25         Qualcomm relies on Commonwealth Scientific and Industrial Research
 26   Organization v. Cisco Systems, Inc. (“CSIRO”), 809 F.3d 1295, 1295 (Fed. Cir.
 27   2015), to assert that the Court should not instruct the jury on royalty stacking absent
 28   actual evidence of stacking. However, unlike in CSIRO, Mr. Meyer’s and Dr.
                                                  4     Case No. 3:17-cv-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 973 Filed 03/01/19 PageID.106354 Page 6 of 11




  1   Simcoe’s analyses regarding royalty stacking are “anchored to a quantitative market
  2   valuation.” Id. at 1302. Indeed, in Core Wireless Licensing S.A.R.L. v. Apple Inc.,
  3   the court denied a Daubert motion to exclude Mr. Meyer’s opinions regarding
  4   royalty stacking, holding that “[a]lthough Apple does not appear to present evidence
  5   that it currently has a royalty stacking problem, Apple does present evidence that (1)
  6   numerous specific royalty demands have been made that, if paid, would exceed the
  7   profit margin of the baseband chip; and (2) Apple considers royalty stacking in real-
  8   world licensing negotiations.” No. 15-CV-05008 NC, 2016 WL 8231157, at *2–3
  9   (N.D. Cal. Nov. 18, 2016). Here, as in Core Wireless, the evidence demonstrates
 10   that royalty stacking is an actual, real-world problem that a company like Apple
 11   considers in its actual, real-world licensing negotiations, particularly when there is
 12   evidence of excessive royalty demands that would exceed the profit margins of the
 13   baseband chipset. Dkt. 799-1 at 40–42 (¶¶ 92–98), 64–65 (¶¶ 159, 159 n.351), 98–
 14   134 (¶¶ 261–356), 139–49 (¶¶ 372–99); Dkt. 802-3 at 185 (¶ 261), 217 (Ex. A.8).5
 15         Qualcomm’s contributions to cellular standards show the real risk of royalty
 16   stacking. Qualcomm has declared tens of thousands of patents to the 2G, 3G, 4G,
 17   and 5G standards, where the same patents may be declared to multiple standards, or
 18   over declared, such that they are not actually essential. See Ex. 3 (Andrews Op.
 19   Rpt.) at 19–39 (¶¶ 41–88). This increases Qualcomm’s share of the aggregate stack
 20   of cellular standards and the risk that hundreds or thousands of patents can read on a
 21   single unit—the baseband chip. When Qualcomm’s royalty demand is combined
 22   with royalty demands of other cellular-SEP holders, the total royalty burden
 23   becomes excessive and would permit Qualcomm to monopolize more than its share
 24   of the royalty stack.
 25         Finally, Qualcomm improperly attempts to exclude an entire FRAND
 26
 27   5
        See Microsoft, 2013 WL 2111217 at *94 (holding that royalty stacking was a
 28   concern in the chip market because “you can’t pay too many royalties before you
      just run out of profit.”).
                                               5      Case No. 3:17-cv-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 973 Filed 03/01/19 PageID.106355 Page 7 of 11




  1   valuation method by focusing on Apple’s revenues and profits. See Mot. at 3.
  2   Focusing on Apple’s position in the market and its entire product’s profit margins,
  3   rather than the value of the asserted SEPs and their patented features, plainly
  4   violates the “non-discriminatory” part of FRAND. Apple’s profit margins have no
  5   bearing on whether evidence of royalty stacking is appropriate for the jury. See,
  6   e.g., Innovatio, 2013 WL 5593609 at *74 (“Considering the profit of the chip
  7   manufacturer on the chip, rather than the profit margins of the Manufacturers on the
  8   accused products, is appropriate because a RAND licensor such as Innovatio cannot
  9   discriminate between licensees on the basis of their position in the market.”).
 10          C.    Qualcomm’s Complaints Go to the Weight of Apple and the CMs’
                   Evidence, Rather than Admissibility
 11
 12          Qualcomm’s objections to Apple and the CMs’ evidence of royalty stacking
 13   go to the weight of the evidence, not its admissibility. Presidio Components, Inc. v.
 14   Am. Tech. Ceramics Corp., No. 14-CV-2061-H (BGS), 2016 WL 10933024, at *5
 15   (S.D. Cal. Mar. 25, 2016) (denying a motion to exclude expert testimony because
 16   the opinions go to the weight of the testimony, not its admissibility). Qualcomm
 17   may contest royalty stacking through cross examination and rebuttal testimony.
 18          D.    The Probative Value of Apple and the CMs’ Evidence of Royalty
                   Stacking Outweighs Any Unfair Prejudice to Qualcomm
 19
             Qualcomm seeks to exclude evidence of royalty stacking because “jurors
 20
      would speculate that the hypothesized dramatic spike in aggregate royalties would
 21
      cause large increases in prices to consumers.” Mot. at 6. But Qualcomm does not
 22
      cite any opinion or evidence put forward by Apple that royalty stacking will cause a
 23
      “dramatic spike” in royalties. Any potential prejudice here is greatly outweighed by
 24
      the probative value that the royalty stacking evidence will bring to the jury on the
 25
      issue of Qualcomm’s FRAND compliance. Fed. R. Evid. 403.
 26
 27   III.   CONCLUSION

 28          This Court should deny Qualcomm’s Motion in Limine No. 1.

                                                 6      Case No. 3:17-cv-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 973 Filed 03/01/19 PageID.106356 Page 8 of 11




  1   Dated: March 1, 2019   Respectfully submitted,

  2
                                By: /s/ Aleksandr Gelberg
  3                                Juanita R. Brooks, SBN 75934, brooks@fr.com
                                   Seth M. Sproul, SBN 217711, sproul@fr.com
  4                                Aleksandr Gelberg, SBN 279989, gelberg@fr.com
  5                                Fish & Richardson P.C.
                                   12390 El Camino Real
  6                                San Diego, CA 92130
                                   Phone: 858-678-5070 / Fax: 858-678-5099
  7
                                    Ruffin B. Cordell, DC Bar No. 445801,
  8                                 pro hac vice, cordell@fr.com
  9                                 Lauren A. Degnan, DC Bar No. 452421,
                                    pro hac vice, degnan@fr.com
 10                                 Fish & Richardson P.C.
                                    1000 Maine Avenue, S.W., Suite 1000
 11                                 Washington, D.C. 20024
 12                                 Phone: 202-783-5070 / Fax: 202-783-2331

 13                                 William A. Isaacson, DC Bar No. 414788,
                                    pro hac vice, wisaacson@bsfllp.com
 14                                 Karen L. Dunn, DC Bar No. 1002520,
                                    pro hac vice, kdunn@bsfllp.com
 15                                 Boies, Schiller & Flexner LLP
 16                                 1401 New York Avenue, N.W.
                                    Washington, DC 20005
 17                                 Phone: 202-237-2727 / Fax: 202-237-6131
 18                             Attorneys for Plaintiff and Counterclaim-Defendant
 19                             Apple Inc.

 20
                                By: /s/ Jason Lo
 21                                 GIBSON DUNN & CRUTCHER, LLP
                                    Theodore J. Boutrous, Jr. (SBN 132099)
 22                                 tboutrous@gibsondunn.com
 23                                 Daniel G. Swanson (SBN 116556)
                                    dswanson@gibsondunn.com
 24                                 Jason C. Lo (SBN 219030)
                                    jlo@gibsondunn.com
 25                                 Jennifer J. Rho (SBN 254312)
                                    jrho@gibsondunn.com
 26                                 Melissa Phan (SBN 266880)
 27                                 mphan@gibsondunn.com
                                    333 South Grand Avenue
 28                                 Los Angeles, CA 90071
                                             7     Case No. 3:17-cv-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 973 Filed 03/01/19 PageID.106357 Page 9 of 11



                                   Telephone: (213) 229-7000
  1                                Facsimile: (213) 229-7520
  2
                                   Cynthia E. Richman (Pro Hac Vice)
  3                                (DC Bar No. 492089)
                                   crichman@gibsondunn.com
  4                                1010 Connecticut Avenue, N.W.
  5                                Washington, DC 20036
                                   Telephone: (202) 955-8500
  6                                Facsimile: (202) 467-0539
  7                            Attorneys for Defendants, Counterclaimants, and Third-
                               Party Plaintiffs, COMPAL ELECTRONICS, INC., FIH
  8                            MOBILE LTD., HON HAI PRECISION INDUSTRY
  9                            CO., LTD., PEGATRON CORPORATION, WISTRON
                               CORPORATION
 10
                                   HUGH F. BANGASSER (Pro Hac Vice)
 11                                hugh.bangasser@klgates.com
 12                                CHRISTOPHER M. WYANT (Pro Hac Vice)
                                   chris.wyant@klgates.com
 13                                J. TIMOTHY HOBBS (Pro Hac Vice)
                                   tim.hobbs@klgates.com
 14                                K&L GATES LLP
                                   925 Fourth Avenue, Suite 2900
 15                                Seattle, Washington 98104
 16                                Telephone: +1 206 623 7580
                                   Facsimile: +1 206 370 6371
 17
                               Attorneys for Defendant, Counterclaimant, and Third-
 18                            Party Plaintiff Wistron Corporation
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            8     Case No. 3:17-cv-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 973 Filed 03/01/19 PageID.106358 Page 10 of 11




   1                                FILER’S ATTESTATION
   2         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
   3   Policies and Procedures of the United States District Court of the Southern District
   4   of California, I certify that authorization for the filing of this document has been
   5   obtained from each of the other signatories shown above and that all signatories
   6   have authorized placement of their electronic signature on this document.
   7
   8   Dated: March 1, 2019                    /s/ Aleksandr Gelberg
                                               Aleksandr Gelberg
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   9      Case No. 3:17-cv-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 973 Filed 03/01/19 PageID.106359 Page 11 of 11




   1
                                 CERTIFICATE OF SERVICE
   2
             The undersigned hereby certifies that a true and correct copy of the above and
   3
       foregoing document has been served on March 1, 2019 to all counsel of record who
   4
       are deemed to have consented to electronic service via the Court’s CM/ECF system
   5
       per Civil Local Rule 5.4. Any other counsel of record will be served by electronic
   6
       mail, facsimile and/or overnight delivery.
   7
             Executed on March 1, 2019, at San Diego, California.
   8
   9                                        /s/ Aleksandr Gelberg
 10                                           Aleksandr Gelberg

 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                10     Case No. 3:17-cv-00108-GPC-MDD
